Citation Nr: 1202244	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chondromalacia and degenerative arthritis of the left knee.

2. Entitlement to a compensable rating for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1990, and from January 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida. Through a September 2003 decision, the RO upon consideration of the existing service-connected disability of a bilateral knee condition assigned a separate rating of 10 percent for chondromalacia and degenerative arthritis of the left knee, effective April 14, 2003. Thereafter,             a January 2004 rating decision, in pertinent part, continued the noncompensable rating for chondromalacia of the right knee.  

The Board remanded this case for further development in August 2008 and       April 2009.  

In December 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge. A transcript of that proceeding has been associated with the claims file.  

Through issuance of a December 2010 decision, the Board denied the Veteran's claims for increased rating for right and left knee disorders. As to other issues then on appeal, the Board then granted a claim for increased rating of 30 percent for residuals of a right ulna fracture; and denied a claim for service connection for a chronic disability manifested by fatigue, weight loss and sleep problems, to include as due to undiagnosed illness. 


The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) to the extent the higher ratings for knee disorders were denied therein. The remaining claims decided pursuant to               the Board's December 2010 decision were not the subject of the appeal to             the Court. In August 2011, the Court granted a Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel vacating the Board's decision on the contested claims, and remanding the matter back to the Board.

In November 2011, the Veteran provided additional evidence consisting of a private medical treatment report and VA treatment record, along with a waiver of RO initial consideration of the evidence as the Agency of Original Jurisdiction (AOJ). See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Upon careful consideration of this case in light of what is required to substantiate a reasoned determination of a disability evaluation pursuant to the VA rating schedule, the Board finds that it is necessary to remand the matter for specified evidentiary development, namely, for a VA Compensation and Pension examination, and to ensure that all pertinent outstanding records of VA medical treatment have been obtained. Following completion of the requested development, there will ensue the opportunity to comprehensively address the points raised with the Court's August 2011 Joint Motion for Remand.

The Board originally denied the claims on appeal for increased evaluations for right and left knee disorders through a decision issued in December 2010, which as indicated was vacated and remanded by the Court's Joint Motion. The Joint Motion cited as a deficiency within the prior Board decision as regarding the evaluation of the service-connected left knee disorder, an inadequate statement of reasons and bases as to whether there was available "staged rating" based upon incremental changes in severity of the underlying condition during the evaluative time period under review. See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"). The Joint Motion specifically pointed to the existence of an April 2004 VA medical record which ostensibly demonstrated limitation of extension to 15 degrees, which pursuant to the rating schedule at 38 C.F.R. § 4.71a, Diagnostic Code 5261 would normally warrant assignment of a 20 percent evaluation. According to the Joint Motion, the Board had erroneously stated that "staged ratings are inapplicable" because "the criteria for a rating in excess of            10 percent have at no time been met," and the Joint Motion now directed consideration of whether a staged rating of 20 percent was warranted for the approximate timeframe during which the Veteran's disability manifested to that level of severity. 

With regard to the service-connected right knee condition, the Joint Motion raised       a similar concern that it was not clear how the prior December 2010 decision determined that the Veteran was not entitled to staged ratings. The Joint Motion again cited to the April 2004 VA medical record which ostensibly demonstrated limitation of extension (in both knees) to 15 degrees. Also cited was a           January 2009 private medical record which indicated that the Veteran had extension limited to 10 degrees. The Joint Motion considered both treatment records significant because under the rating schedule, limitation of leg extension by              10 degrees under Diagnostic Code 5261 would correspond to assignment of a             10 percent disability rating. The Joint Motion requested that both records be taken into account in determining the eligibility for assignment of staged rating for the right knee.

Having reviewed the provisions of the August 2011 Joint Motion, the Board acknowledges the importance upon eventual readjudication of the Veteran's claims of a detailed and thorough discussion of the potential applicability of staged ratings. This having been stated, the Board does note as a point of clarification that the  April 2004 VA medical record identified in the Joint Motion lists bilateral              leg extension as to "-15 degrees," not "15 degrees," thereby implying that the Veteran has greater than normal range of motion, and not motion limited by              15 degrees. The January 2009 private medical record likewise lists bilateral leg extension to "-10 degrees," implying the same regarding joint mobility. These facts must be duly accounted for in any reasoned discussion of the propriety of assignment of staged ratings in this case.

The above all notwithstanding, the Board is of the opinion that there is no other course than to remand this case to the RO/AMC to ensure a sufficiently accurate and contemporaneous medical record. What is first deemed necessary is a more recent VA Compensation and Pension examination with an accurate statement of range of motion findings. The Veteran has provided an August 2011 VA outpatient record which lists range of motion in the bilateral knees as follows: "knee extension to 0 left, -10 right," and "knee flexion, poor tolerance bilaterally actively [to]             50 left, 40 right; functionally demonstrates more than 70 bilaterally with ease; measured [to] 85 right, 90 left knee flexion in sitting." Essentially, from the foregoing, the Board would not want to make an improperly informed judgment on true range of motion. This is particularly the case given that any encumbrance upon range of motion occasioned by functional loss due to pain, weakness, fatigue, or a similar factor is to be recognized and accounted for in assessing the claimant's range of motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). See also 38 C.F.R. §§ 4.45, 4.59 (2011).  In addition, the Veteran last underwent a complete VA examination for his knee conditions in February 2008, so nearly four years ago, and a more contemporaneous such exam would be helpful. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

Moreover, while this case is on remand, the Board will request additional VA outpatient records. As the Veteran has now provided a copy of a single VA outpatient record from August 2011, there is a reasonable likelihood of substantial treatment history since the last complete set of VA outpatient records dated from February 2008.  Such VA treatment records are considered to be in VA's constructive possession, and must be associated with the claims file. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the North Florida/South Georgia Veterans Health System (VHS), and request copies of all available records of treatment of the Veteran from the corresponding VA medical facilities dated from February 2008 onwards. All records and responses received should be associated with the claims file.

2. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right and left knee disorders.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 
It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected right and left knee disorders.                  In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joints. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.                  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

(Note: Should the examination reveal range of motion findings for right or left knee extension which at any points is expressed in terms of a negative number             (i.e., "extension to -10 degrees") the VA examiner is requested to explain precisely what this finding means.)

It is further requested that the VA examiner comment upon the extent of any other impairment of the knee, involving recurrent subluxation and/or lateral instability, and if present, please characterize this as slight, moderate or severe in degree. In providing this determination, the examiner should indicate his review of an August 2011 VA treatment record identifying mild valgus stress to the right knee. 

3. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received. In its readjudication of the matters, the RO/AMC should expressly consider whether "staged ratings" are warranted at any point for either the right or left knee disorder, based upon any incremental increase in severity of the underlying disabilities over time. If the benefits sought on appeal are not granted,       the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


